Title: “F.B.”: On Smuggling, [24 November 1767]
From: Franklin, Benjamin
To: 


This is Franklin’s first major statement on smuggling, although he had occasionally discussed the practice in his earlier correspondence. We do not know precisely when he wrote this paper, but we do know where he wrote it—at the country house of his friend, secretary to the Treasury, Grey Cooper. The purpose of the paper was “to do some Service to the Treasury, by putting a little out of Countenance the Practice of encouraging Smugglers in buying their Commodities,” but Franklin was not optimistic about its effectiveness. It did yield one unexpected dividend, however; Cooper showed it to the Duke of Grafton, the first lord of the Treasury, and to Lord North, the chancellor of the Exchequer, both of whom were favorably impressed.
 
To the Printer of the London Chronicle. Sir,
[November 24, 1767] 
There are many people that would be thought, and even think themselves honest men, who fail nevertheless in particular points of honesty, deviating from that character sometimes by the prevalence of mode or custom, and sometimes through mere inattention; so that their honesty is partial only, and not general or universal. Thus one who would scorn to over-reach you in a bargain, shall make no scruple of tricking you a little now and then at cards. Another, that plays with the utmost fairness, shall with great freedom cheat you in the sale of a horse. But there is no kind of dishonesty into which otherwise good people more easily and frequently fall, than that of defrauding government of its revenues, by smuggling when they have an opportunity, or encouraging smugglers by buying their goods.
I fell into these reflections the other day, on hearing two gentlemen of reputation discoursing about a small estate, which one of them was inclined to sell, and the other to buy; when the seller, in recommending the place, remarked, that its situation was very advantageous on this account, that being on the seacoast, in a smuggling country, one had frequent opportunities of buying many of the expensive articles used in a family, such as tea, coffee, chocolate, brandy, wines, cambricks, Brussels laces, French silks, and all kinds of India goods, 20, 30, and in some articles 50 per cent cheaper than they could be had in the more interior parts, of traders that paid duty. The other honest Gentleman allowed this to be an advantage, but insisted that the seller, in the advanced price he demanded on that account, rated the advantage much above its value. And neither of them seemed to think dealing with Smugglers a practice that an honest man (provided he got his goods cheaper) had the least reason to be ashamed of.
At a time when the load of our public debt and the heavy expence of maintaining our fleets and armies to be ready for our defence on occasion, makes it necessary not only to continue old taxes but often to look out for new ones perhaps it may not be unuseful to state this matter in a light that few seem to have considered it in.
The people of Great Britain under the happy constitution of this country, have a privilege few other Countries enjoy, that of chusing the third branch of the legislature, which branch has alone the power of regulating their taxes. Now whenever the government finds it necessary for the common benefit, advantage and safety of the nation, for the security of our liberties, property, religion, and every thing that is dear to us, that certain sums shall be yearly raised by taxes, duties, &c. and paid into the publick treasury, thence to be dispensed by government for those purposes, ought not every honest man freely and willingly to pay his just proportion of this necessary expence? Can he possibly preserve a right to that character, if by any fraud, stratagem, or contrivance, he avoids that payment in whole or in part.
What should we think of a companion, who having sup’d with his friends at a tavern, and partaken equally of the joys of the evening with the rest of us, would nevertheless contrive by some artifice to shift his share of the reckoning upon others, in order to go off scot-free? If a man who practis’d this would when detected, be deem’d and called a scoundrel; what ought he to be called, who can enjoy all the inestimable benefits of publick society, and yet by smuggling or dealing with smugglers, contrive to evade paying his just share of the expence, as settled by his own Representatives in Parliament, and wrongfully throw it upon his honester and perhaps much poorer neighbours? He will perhaps be ready to tell me, that he does not wrong his neighbours, he scorns the imputation; he only cheats the King a little, who is very able to bear it. This however is a mistake. The publick treasure is the treasure of the nation, to be apply’d for national purposes. And when a duty is laid for a particular publick and necessary purpose, if through smuggling that duty falls short of raising the sum required, and other duties must therefore be laid to make up the deficiency, all the additional sum laid by the new duties, and paid by other people, though it should amount to no more than a halfpenny or a farthing per head, is so much actually picked out of the pockets of those other people by the smugglers and their abettors and encourages. Are they then any better or other than pickpockets? And what mean, low, rascally pickpockets must those be that can pick pockets for half pence and for farthings?
I would not however be suppos’d to allow in what I have just said, that cheating the King is a less offence against honesty, than cheating the Publick. The King and the Publick in this case are different names for the same thing. But if we consider the King distinctly, it will not lessen the crime. It is no justification of a robbery that the person robbed was rich and able to bear it. The King has as much right to justice as the meanest of his subjects. And as He is truly the common father of his people, those that rob him fall under the scripture woe, pronounced against the son, that robbeth his father, and saith it is no sin.
Mean as this practice is, do we not daily see people of character and fortune engaged in it for trifling advantages to themselves? Is any Lady ashamed to request of a Gentleman of her acquaintance, that when he returns from abroad, he would smuggle her home a piece of silk or lace from France or Flanders? Is any Gentleman ashamed to undertake and execute the commission? Not in the least. They will talk of it freely, even before others whose pockets they are thus contriving to pick by this piece of knavery!

Among other branches of the revenue, that of the Post-Office is by a late law, appropriated to the discharge of our publick debt, and to defray the expences of the State. None but members of parliament and a few publick officers have now a right to avoid by a frank, the payment of postage. Whenever any letter not written by them or on their business, is franked by any of them, ’tis a hurt to the revenue; an injury which they must now take the pains to conceal by writing the whole superscription themselves. And yet such is our insensibility to justice in this particular, that nothing is more common than to see, even in reputable company, a very honest Gentleman or Lady declare his or her Intention to cheat the nation of threepence by a frank, and without blushing apply to one of the very Legislators themselves, with a modest request that he would please to become an accomplice in the crime, and assist in the perpetration of it.
There are those who by these practices take a great deal in a year out of the publick purse, and put the money into their own private pockets. If passing through a room where publick treasure is deposited, a man takes the opportunity of clandestinely pocketing and carrying off a guinea, is he not truly and properly a thief? And if another evades paying into the Treasury a guinea that he ought to pay in, and applies it to his own use, when he knows it belongs to the publick as much as that which has been paid in, what difference is there in the nature of the crime, or the baseness of committing it?
Some laws make the receiving of stolen goods equally penal with stealing, and upon this principle, that if there were no receivers there would be few thieves. Our proverb too says truly, that the receiver is as bad as the thief. By the same reasoning, as there would be few smugglers, if there were none who knowingly encouraged them by buying their goods, we may say that the encouragers of smuggling are as bad as the smugglers; and that as smugglers are a kind of thieves, both equally deserve the punishments of thievery.
In this view of wronging the revenue, what must we think of those who can evade paying for their wheels and their plate, in defiance of law and justice, and yet declaim against corruption and peculation, as if their own hands and hearts were pure and unsullied? The Americans offend us grievously, when, contrary to our laws, they smuggle goods into their own country: and yet they had no hand in making those laws. I do not however pretend from thence to justify them. But I think the offence much greater in those who either directly or indirectly have been concerned in making the very laws they break. And when I hear them exclaiming against the Americans, and for every little infringement of the arts of trade, or obstruction given by a petty mob to an officer of our customs in that country, calling for vengeance against the whole people as Rebels and Traitors, I cannot help thinking there are still those in the world who can see a mote in their brother’s eye, while they do not discern a beam in their own; and that the old saying is as true now as ever it was, one man may better steal a horse, than another look over the hedge.
F.B.